EXHIBIT 10.3

 

Form of Restricted Stock Award Agreement for Directors

 

inTEST CORPORATION

Restricted Stock
Award Agreement
for
_____________________________

 

We are pleased to advise you that inTEST Corporation (the “Company”) hereby
grants to you under the inTEST Corporation Second Amended and Restated 2014
Stock Plan (the “Plan”), an award of restricted stock (“Restricted Stock”) with
respect to ____________ shares of Common Stock of the Company, subject to your
signing this Agreement and the provisions hereof. This award incorporates and is
subject in all respects to the applicable provisions of the Plan, a complete
copy of which has been furnished to you and receipt of which you acknowledge by
acceptance of the award. All capitalized terms not defined in this Agreement
have the meaning given them in the Plan.

 

1.

Issuance of Shares. Upon your execution and delivery of this Agreement and one
or more instruments of transfer relating to all shares issuable pursuant to this
Agreement (the "Shares"), you will be issued _______________ Shares of Common
Stock as of _________________ (the "Grant Date"), subject to the terms,
conditions and restrictions of this Agreement and the Plan. Such Shares shall be
registered in your name, but the Company shall retain custody of any
certificates issued for such Shares pending the vesting or forfeiture thereof.
Upon the vesting of any such Shares, the Company shall deliver to you the
certificates for such Shares.

   

2.

Vesting.

   

 

(i)

Shares of Common Stock issued to you under this Agreement shall vest according
to the following schedule:

     

 

 

_________________________________________________________.

     

 

(ii)

In the event that you become entitled to a fractional Share, such fractional
Share shall not vest unless and until the participant becomes entitled to such
number of fractional Shares as shall be equal in sum to a whole Share.

     

3.

Conditions to Vesting. As a condition to the vesting of Shares, all of the
following conditions must be fully satisfied on the applicable vesting date:

     

 

(i)

You must have been continuously engaged to provide services to the Company or
its Affiliates, through and including the date of vesting, and no event shall
have occurred which, with due notice or lapse of time, or both, would entitle
the Company or its Affiliates to terminate your engagement with the Company or
its Affiliates.

     

 

(ii)

You must not be in breach or default of any obligation to the Company or its
Affiliates, whether or not contained in any agreement with the Company or its
Affiliates, or imposed by law.

 

 

--------------------------------------------------------------------------------

 

 

4.

Death, Disability or Change of Control. Shares issued under this Agreement shall
become immediately and fully vested in the event: (i) you die; (ii) you incur a
Disability; or (iii) a Change of Control occurs; provided, however, that you
satisfy the requirements of Section 3 of this Agreement. For purposes of this
Agreement, the term “Disability” shall mean a condition of total mental or
physical incapacity for further performance of a person’s duty with the Company
that the Committee determines, on the basis of competent medical evidence, is
likely to be permanent and constitutes a “disability” within the meaning of
section 22(e)(3) of the Internal Revenue Code.

   

5.

Transferability. The Shares issued to you under this Agreement shall not be
transferable by you prior to the date such Shares become vested under the terms
of this Agreement and the Plan.

   

6.

Restrictive Legend. Certificates for the Shares with respect to which the
vesting requirements have not been met shall be inscribed with the following
legend:

   

 

 

"The shares of stock evidenced by this certificate are subject to the terms and
restrictions of a Restricted Stock Award Agreement. They are subject to
forfeiture under the terms of that Agreement if they are transferred, sold,
pledged, given, hypothecated, or otherwise disposed of, other than through death
or disability. A copy of that Agreement is available from the Secretary of
inTEST Corporation upon request."

 

   

7.

Removal of Restrictive Legend. When the vesting requirements on any Shares have
been met, the Company shall cause a replacement stock certificate for those
Shares, without the legend referred to in Section 6, to be issued and delivered
to you, as soon as practicable.

   

8.

No Right to Continued Service on the Board of Directors. Neither the award of
Shares pursuant to this Agreement nor any provision of this Agreement shall be
construed to give you any right to continued service as a member of the Board of
Directors.

   

9.

Forfeiture. Shares issued to you under this Agreement not previously vested
hereunder shall be forfeited as of the date your engagement to provide services
to the Company and all Affiliates thereof terminates. Following such a
forfeiture, you shall have no rights whatsoever with respect to the Shares
forfeited.

   

10.

Voting, Dividend and Tender Offer Rights. You shall have voting and tender offer
rights with respect to Shares issued to you under this Agreement whether or not
such Shares are vested or unvested. Any cash dividends, however, shall accrue
and be paid when the Shares underlying the award of Restricted Stock vest. Stock
dividends shall be issued to you and shall become vested under the same terms
and conditions as the Shares under the award of Restricted Stock to which they
pertain.

   

11.

Withholding of Applicable Taxes. It shall be a condition to the Company’s
obligation to deliver Common Stock to you pursuant to this Agreement that you
pay, or make provision satisfactory to the Company for the payment of, any taxes
(other than stock transfer taxes) the Company is obligated to collect with
respect to the delivery of Common Stock under this Agreement, including any
applicable federal, state, or local withholding or employment taxes.

   

12.

Amendment. This Agreement may be amended, in whole or in part and in any manner
not inconsistent with the provisions of the Plan, at any time and from time to
time, by written agreement between the Company and you.

 

13.

Governing Law. This Agreement shall be construed in accordance with the laws of
the State of Delaware.

 

 

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

The undersigned hereby acknowledges this award of restricted stock on behalf of
the Company.

 

 

 

 

inTEST CORPORATION

 

 

 

By: ______________________________
       Hugh T. Regan, Jr.
       Secretary, Treasurer and Chief Financial Officer

 


Date: ____________________

 


To indicate your acceptance and agreement to this Restricted Stock Award, please
execute and immediately return to the Company the enclosed duplicate original of
this Agreement.

 

ACCEPTED AND AGREED TO:

 


_______________________________________


Date:   ________________

 